      Case 2:20-cv-00064-BSM-JTR Document 23 Filed 01/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JERMAINE T. BROWN                                                       PLAINTIFF

V.                            No. 2:20CV00064-BSM-JTR

PATRICIA SNYDER, Jail
Administrator, Arkansas County                                        DEFENDANT


                                      ORDER

       On December 22, 2020, mail sent to Plaintiff Jermaine T. Brown (“Brown”)

at his address of record the Delta Regional Unit of the Arkansas Division of

Correction (“ADC”) was returned undelivered, with the notation “Paroled.” Doc. 18.

According to the ADC’s website, Brown is no longer incarcerated in that facility.

Brown has not provided the Court with a change of address. The Court has

previously notified Brown of his obligation, under Local Rule 5.5(c)(2), to maintain

a valid mailing address with the Clerk of this Court. Doc. 3. Furthermore, in light of

his apparent release, Brown must notify the Court whether he wishes to pursue this

lawsuit and, if so, he must file an updated in forma pauperis application or pay the

filing fee for this action.

       IT IS THEREFORE ORDERED THAT:

       1.     The Clerk is directed to mail Brown a free-world Application to

Proceed In Forma Pauperis.
      Case 2:20-cv-00064-BSM-JTR Document 23 Filed 01/25/21 Page 2 of 2




       2.     If Brown wishes to continue pursuing this lawsuit, he must, within

fourteen (14) days of the date of this Order: (a) file a notice of his current mailing

address; and (b) if he has been released, file a free-world Application to Proceed In

Forma Pauperis, or pay the remainder of the $400 filing fee for this action.1 If he

does not timely and properly comply with this Order, this case will be dismissed,

without prejudice, pursuant to Local Rule 5.5(c)(2).

       DATED this 25th day of January, 2021.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




       1
        Mr. Brown has already paid $191.22 toward the filing fee. Thus, if he is not entitled to
proceed in forma pauperis, he will be required to pay the filing fee balance of $208.78 ($400-
$191.22) in order to proceed with this action.
                                               2
